Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/469337 response filed 06/21/2022.     
Claims 1-12, 14, 16-17, 19-21, & 23 have been examined and fully considered.
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
With respect to the prior 112 and 101 rejections, they have been overcome due to the instant amendments.
	The examiner further notes though- the instant claims still remain very broad- and even more-so the instant independent claim 1. Specifically “overall level of translation of mRNA,” is very broad and leaves the claim open to the point that many pieces of prior art can read on the instant claims. “Overall,” and instantly claimed can broadly read on that from compounds measured (mRNA) in the instant case, the level of translation was overall down/decreased. So, if applicant intends something more specific, then they should claim it.
	With respect to the prior art, applicant argues that that PAPY-GARCIA does not teach of measuring overall mRNA translation. With respect to this, the examiner would like to point out that this is a 103 rejection, and POTASHKIN et al. in fact do. POTASHKIN et al. teach of methods of diagnosing Parkinson’s Disease (PD), and also of diagnosing sporadic PD (paragraphs 0007-0009, & 0003) and further of measuring mRNA translation(overall) associated with PD and that the translation may be dysregulated or inefficient(decreased) with PD(abstract, paragraph 0076). Applicant also argues that POTASHKIN et al do not teach of this, but only argues about POTASHKIN to say that they do not teach of the purported deficiencies of PAPY GARCIA- which the examiner disagrees  with as shown beow POTASHKIN et al. does in fact.
	With respect to PAPY-GARCIA, applicant further argues that what PAPY GARCIA teaches HS3ST2(3-OST2) and HS3ST4 and that applicant submits experimental evidence that this cannot be used to diagnose PARKINSON’s disease. Applicant’s argument is not convincing, since it is not commensurate in scope with the claims, since there is nothing about this in the claims. Applicant further argues that the applicant used a FAIMS ion mobility device. This is also not convincing, since again- applicant does not claim this. Further- applicant argues and shows in their arguments, a table of Table of peptides that they detect(it is not clear if these were in the instant application when filed or and experiment applicant ran post application), but however again—none of this is claimed- so any arguments with respect to this is not commensurate in scope with the instant claims. Applicant further argues that a reference Sato that they cite support these points(not a reference used by the examiner). However with respect to these arguments, all arguing with respect to PAPY-GARCIA, they are not convincing.
	Further- due to the instantly amended claim language, a new reference was also used and clarifies some of the points above.
All claims currently remain rejected.
Affidavit/Declaration
The Affidavit/Declaration submitted 06/21/2022 has been considered, but is not found convincing for the reasons shown below. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness, as broadly claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Claims 1-12, 14, 16-17, 19-21, & 23 are rejected under 35 U.S.C. 103(a) as being obvious over PAPY-GARCIA in US 20140302510 in view of POTASHKIN in US 20160244833 and further in view of CELARDO in “Mitofusin-mediated ER stress triggers neurodegeneration in pink1/parkin models of Parkinson’s disease”.
	With respect to Claims 1,19 & 23, PAPY-GARCIA et al. teach of a method of diagnosis, prognostic or treatment of neurodegenerative diseases(abstract). More specifically, PAPY-GARCIA et al. teach of the neurodegenerative disease being Parkinson’s disease(paragraph 0041), and of determining the level of the translation product of associated genes by mass spectrometry(paragraph 0252), and of determining the level of expression of the genes(paragraph 0039), and also monitoring for changes over a period of time(repeating measurements)(paragraph 0181). PAPY-GARCIA et al. further teach of measuring associated mRNA translation(paragraph 0039, 1007). PAPY- GARCIA et al. also teach of comparing the translation to a control (0469). PAPY-GARCIA et al. do not teach of a wide variety of genes that are monitored specifically for Parkinsons disease. Though these are not currently claimed in the independent claim (where there are clarity issues), to make the best rejection for what it seems applicant intends to claim, POTASHKIN et al. is used to remedy this, and also in case it is not clear to one of ordinary skill that PAPY-GARCIA teach of measuring overall level of mRNA translation. 
POTASHKIN et al. teach of methods and kits for diagnosing, prognosing, and monitoring parkinson’s disease (title). More specifically, POTASHKIN et al. teach of methods of diagnosing Parkinson’s Disease (PD), and also of diagnosing sporadic PD (paragraphs 0007-0009, & 0003) and further of measuring mRNA translation(overall) associated with PD and that the translation may be dysregulated or inefficient(decreased) with PD(abstract, paragraph 0076). POTASHKIN et al. further teach of identifying a common transcriptional signature in blood of PD patients, four microarray studies (Table 1) were analyzed using INMEX, a web interface for the integrative meta-analysis. The overall meta-analysis workflow used in this study is shown in FIG. 1A. Meta-analysis using a Fisher's test identified a total of 2,781 genes differentially expressed consistently across four microarray studies. Among this group, 680 genes were upregulated and 2,101 were downregulated in PD compared to healthy controls. POTASHKIN et al. teach of using the transcription signature in a comparative manner (paragraph 0061).  The thy-1 cell surface antigen (THY1) and HNF4A were found to be the most significant upregulated genes across the four microarray datasets. The top ten upregulated and downregulated genes are listed in Table 2. The complete list of differentially expressed genes is provided in Table 3. There were 921 gained genes uniquely identified in the meta-analysis that show relatively weak, but consistent expression across the four datasets for parkinson’s disease. A total of 491 genes were classified as lost genes (i.e., genes identified as differentially expressed genes in individual datasets but not in the meta-analysis)(paragraph 0061). POTASHKIN et al. further teach of determining the expression levels of all the markers on Table III(paragraph 0035), and performing a meta-analysis on it(paragraph 0056), and of comparison of the samples to a control(paragraph 0025). Further, POTASHKIN et al. teach of monitoring" refers to determining the regression, progression, course and/or onset of, and/or prognoses of PD before any treatment or during treatment in order to assess the PD patient's improvement or lack thereof over time (paragraph 0046). POTASHKIN et al. also teach of comparison of the samples to a control (paragraph 0025). It would have been obvious to one of ordinary skill in the art to use the gene expression/ translation panels/overall translation used in POTASHKIN in the method of diagnosing neurodegenerative diseases such as Parkinsons as is done in PAPY-GARCIA, as in POTASHKIN due to the need in the art for better methods of making accurate diagnosis and treating parksinson’s disease(POTASHKIN, paragraphs 0003-0006). If it is still not clear to one of ordinary skill in the art that PAPY-GARCIA and POTASKIN teach of “overall” level of mRNA translation as instantly claimed, CELARDO et al. is used to remedy this.
CELARDO et al. teach of mutations association with early onset parkinson’s disease(abstract). CELARDO et al. further teach that the relative translation rate of an mRNA as a result of these mutations can be deduced from the number of ribosomes (polysomes) it recruits. CELARDO et al. further found an overall reduction of the number of polysomes bound to mRNAs in adult pink1 and parkin mutants by polysomal profiling (Page 3, column 1, second paragraph, Figure 1c), consistent with a decrease in global (overall )translation rates. If not already apparent to one from PAPY- GARCIS and POTASHKIN due to the need in the art to develop neuroprotective measures (CELARDO,Page 1, column one last paragraph and column 2 first paragraph ).
With respect to Claim 2, POTASHKIN et al. teach of SNX2 (table 3). POTASHKIN et al. further teach of comparing the expression level of the at least one gene expressed in the blood sample to the expression level of the at least one gene expressed in a non-PD, healthy control sample, whereby the decreased expression level of the at least one gene expressed in the blood sample from the human subject suspected of having PD as compared to the non-PD sample is indicative of PD, thereby diagnosing the human subject as having PD(paragraph 0011 & 0012).
With respect to Claim 3, POTASHKIN et al. teach of LIMA1 (table 3). POTASHKIN et al. further teach of comparing the expression level of the at least one gene expressed in the blood sample to the expression level of the at least one gene expressed in a non-PD, healthy control sample, whereby the decreased expression level of the at least one gene expressed in the blood sample from the human subject suspected of having PD as compared to the non-PD sample is indicative of PD, thereby diagnosing the human subject as having PD(paragraph 0011 & 0012). POTASHKIN et al. further teach of determining the expression levels of all the markers on Table III(paragraph 0035), and performing a meta-analysis on it(paragraph 0056).
With respect to Claim 4, POTASHKIN et al. teach of detecting NRAS, TRIM25, RRS1, CSE1L, TFRC(Table III). Also see rejection of Claims 2 & 3.
With respect to Claim 5, POTASHKIN et al. teach of detecting BAG3 (Table III). Also see rejection of Claims 2 & 3.
With respect to Claim 6, POTASHKIN et al. teach of detecting NRAS, BAG3, SNX2, RRS1, CSE1L, TFRC(Table III). Also see rejection of Claims 2 & 3.
With respect to Claim 7, POTASHKIN et al. teach of diagnosing sporadic PD (paragraph 0056 & 0003).
With respect to Claim 8, POTASHKIN et al. teach of detecting ADAR and many variants of FAM(Table III). Also see rejection of Claims 2 & 3.
With respect to Claim 9, POTASHKIN et al. teach of detecting CNOT7 and USP7 and ARPC5 and (Table III). Also see rejection of Claims 2 &3.
With respect to Claim 10, POTASHKIN et al. teach of detecting CTSK and TRAM1 and CTNNB1 and RRAGC and CLIC4 and DDX21 and PEPD and GHITM and OGDH and TNS1 and NUCB2 and SF3B3 and PEF1 and RHOA (Table III). Also see rejection of Claims 2 &3.
With respect to Claim 11, POTASHKIN et al. teach of detecting CTSK and TRAM1 and CTNNB1 and RRAGC and CLIC4 and DDX21 and PEPD and GHITM and OGDH and ARPC5 and ADAR and TNS1 and NUCB2 and SF3B3 and PEF1 and RHOA (Table III). Also see rejection of Claims 2 &3.
With respect to Claim 12, POTASHKIN et al. teach of detecting G2019S(paragraph 0026, Table I). Also see rejection of Claims 2 & 3.
With respect to Claim 14, PAPY-GARCIA et al. teach of detecting antibodies(0467).
With respect to Claim 16-17, PAPY- GARCIA teach of monitoring post translational modifications(paragraph 0039).
With respect to Claim 20, POTASHKIN et al. teach of blood and cell samples(paragraphs 0045, 0047, & 0033).
With respect to Claim 21, PAPY-GARCIA et al. teach of checking the expression level of a peptide or protein(paragraph 0039) and also of a kit for the method(paragraph 0019).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is 303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797